Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's response filed on 01/12/2021 has been entered and carefully considered.
Response to Arguments
Applicant’s arguments filed on 01/12/2021, with respect to claims 1, 2, and 8 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejection of claims 1, 2, and 8 has been withdrawn.
Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1 and 8 are allowable over the prior art of record because none of the prior art teach a sideband detection unit configured to set, in the frequency range, the driving current as a carrier wave and detect, as sidebands, portions of a spectrum appearing on both sides of the carrier wave having been amplitude-modulated; and an abnormality detection unit configured to determine whether or not the rotary machine and the driven machine have an abnormality, based on 
Claim 2 is allowable over the prior art of record because none of the prior art teach a sampling unit configured to perform sampling on a modulated signal obtained by setting the driving current as a carrier wave and performing a detection process on an amplitude-modulated part of the carrier wave; a sideband detection unit configured to detect, in the frequency range, portions of a spectrum corresponding to the modulated signal as sidebands; and an abnormality detection unit configured to determine whether or not the rotary machine and the driven machine have an abnormality based on frequencies at positions of the sidebands detected by the sideband detection unit. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims 3-7 and 9 are considered allowable based on their respective dependence on allowed claims 1 and 8.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/JOHN H LE/Primary Examiner, Art Unit 2862